United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF JUSTICE, OFFICE OF
JUSTICE PROGRAMS, Washington, DC,
Employer
__________________________________________
Appearances:
Harold L. Levi, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1085
Issued: September 13, 2011

Case Submitted on the Record

ORDER GRANTING REQUEST FOR ORAL ARGUMENT
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 29, 2011 appellant filed for review of a January 5, 2011 nonmerit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied her October 6, 2010
request for reconsideration. The appeal was docketed at No. 11-1085.
Appellant submitted a timely request for oral argument. She argued that she submitted
relevant and pertinent new medical evidence to support her request for reconsideration, but that
OWCP made no mention of these two reports in its decision denying reconsideration: “If
somewhere in the bowels of the Office the Allcock report became detached from the cover letter,
it was incumbent on the Office to contact [me] and not simply ignore the contents of [my] letter
and the report which was, or should have been, attached.” Appellant asks the Board to remand
the case to OWCP to consider all relevant new medical evidence.
Appellant also argued that OWCP should accept a therapist’s review of her therapy
treatment, “which fully explains that my lack of grip strength as suggested by [the impartial
medical specialist] was not attributable to a lack of cooperation on my part but was rather owing
to my accepted medical condition.” Appellant stated that she intends to produce “a copy of the
receipt by the US Postal Service to show that the weight of the article mailed to OWCP’s Central

Mailing Facility in London, KY was 1.40 oz rather than 8 oz. [sic] as would be the expected
weight of an article if it only contained one page.”
The Board has duly considered the matter and finds that appellant’s request for oral
argument should be granted. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the
discretion of the Board.1 Appellant’s request was timely filed and a need for oral argument was
advanced. The Board, in its discretion, grants oral argument.2
IT IS HEREBY ORDERED THAT appellant’s request for oral argument in Docket
No. 11-1085 is granted.
Issued: September 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

1

20 C.F.R. § 501.5(a).

2

The Board has no jurisdiction over the merits of the case and may not rule on the probative worth of the
evidence. The only issue the Board may entertain is whether appellant’s request for reconsideration met at least one
of the three standards for obtaining a merit review of her case.

2

